Citation Nr: 0013355	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for chronic hepatitis pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This appeal arises from a December 1995 rating decision which 
denied the veteran's claim for Department of Veterans Affairs 
(VA) disability compensation for chronic hepatitis pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West Supp. 1999).

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in July 1997 and was remanded for 
further development.  The case was returned to the Board in 
November 1999.


FINDINGS OF FACT

1.  The veteran, who received red blood cell and plasma 
transfusions in February 1994 while an inpatient at a VA 
hospital, is shown to have chronic hepatitis.

2.  The veteran's physician has indicated that the veteran 
has hepatitis from VA blood transfusions.


CONCLUSION OF LAW

The claim of entitlement to VA disability compensation for 
chronic hepatitis pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Jones v. West, 12 Vet. App. 460 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The veteran's claim for VA disability compensation for 
chronic hepatitis pursuant to the provisions of 38 U.S.C.A. 
§ 115 is premised on 38 U.S.C.A. § 1151.  Because the claim 
was filed in July 1995, the version of § 1151 that is 
applicable to this case is the version that existed prior to 
its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

In the instant case the veteran was admitted to a VA hospital 
in February 1994 and the record shows that he received three 
units of fresh frozen plasma and two units of red blood cells 
later the same month, on February 27.  Records dated several 
months later, from Robert Boulward, M.D., reflect that the 
veteran's liver function tests were slightly elevated.  Dr. 
Boulward indicated in August 1994 that the veteran had 
recently been seen at the VA Hospital for his abnormal liver 
tests.  The following month Dr. Boulward reported that the 
veteran "does have hepatitis from blood transfusion (VA)."

The Board finds that this evidence is sufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claim is well-grounded,  and the veteran's initial burden has 
been met, and VA is obligated under 38 U.S.C. § 5107(a) to 
assist the veteran in developing the facts pertinent to the 
claim.


ORDER

The claim of entitlement to VA disability compensation for 
chronic hepatitis pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is well grounded.  To this extent only, the appeal is 
granted.



REMAND

Because the claim of entitlement to VA disability 
compensation for chronic hepatitis pursuant to the provisions 
of 38 U.S.C.A. § 1151 is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The current record includes VA pre-transfusion testing 
results conducted on the date of the transfusions but not the 
results of testing of the units for hepatitis.  The results 
of testing of the units of blood and blood products for 
hepatitis, which would have been conducted by the blood bank, 
are not currently of record.

As noted above, Dr. Boulward indicated in August 1994 that 
the veteran had recently been seen at a VA medical facility 
for his abnormal liver tests.  The current record does not 
include the relevant treatment records, including the results 
of laboratory studies, pertaining to the veteran covering the 
period from the date of his March 1, 1994, discharge from the 
VA Medical Center, Leavenworth, Kansas, until the date in 
September 1994 when Dr. Boulward reported that the veteran 
had hepatitis due to VA blood transfusions.

Based upon the above, the Board is REMANDING the veteran's 
claim to the originating agency for the following action:

1.  The originating agency, should 
request, from the appropriate blood bank, 
a copy of the records of test results for 
hepatitis for the units of red blood 
cells and plasma which the veteran 
received on February 27, 1994.  This 
includes Unit Numbers 4070346, 4070365 
and 0173979 of fresh frozen plasma and 
Unit Numbers 3092205 and 4071582 of red 
blood cells.  All documents obtained 
should be associated with the veteran's 
claims file.

2.  The originating agency should request 
the veteran's original, complete VA 
medical records covering the period from 
March 1, 1994, through September 1994.  
Both inpatient and outpatient treatment 
records covering this period should be 
obtained.  These records should be 
associated with the veteran's claims 
file.

3.  Upon completion of the above, the 
originating agency should refer the 
veteran's claims file to a VA 
hepatologist.  The physician is requested 
to review the veteran's claims file, 
including the VA treatment records and 
private medical records, including the 
results of laboratory studies conducted 
over the period from February through 
September 1994.  This physician should 
then examine the veteran; any indicated 
testing should be accomplished.  Based on 
the examination and a comprehensive 
review of the record, the physician 
should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's chronic hepatitis is 
etiologically related to the transfusions 
he received at a VA medical facility on 
February 27, 1994.

4.  When the above development has been 
completed the originating agency should 
review the veteran's claim.  If the 
determination made remains unfavorable to 
the veteran, a supplemental statement of 
the case which provides a summary of the 
evidence received since the most recent 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Following completion of the above, the case should be 
returned to the Board for further consideration, if in order.  
No action is required by the veteran until he receives 
further notice.  The purpose of this REMAND is to obtain 
additional medical information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
	




 


